Citation Nr: 1538494	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for atherosclerotic coronary artery disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a disability rating in excess of 50 percent for bilateral cataracts.

4.  Entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus of the lumbar spine.

5.  Entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus with erectile dysfunction and nephropathy.  

6.  Entitlement to a disability rating in excess of 20 percent of bilateral hearing loss. 

7.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

8.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  

9.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

10.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  The Veteran died in April 2013 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal of February 2011 and August 2011 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal to the Board dated in December 2011, the Veteran requested a hearing before a member of the Board.  Subsequently, the Veteran's surviving spouse was substituted as the appellant for the claims of entitlement to an initial disability rating in excess of 10 percent for atherosclerotic coronary artery disease and entitlement to TDIU.  38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010 (2015).  The appellant was notified of a scheduled June 2015 hearing, but did not attend the hearing or subsequently request a new hearing.  Therefore, hearing request is deemed withdrawn.

The coronary artery disease rating claim and the TDIU claim are addressed in the decision below.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's service-connected coronary artery disease manifested in a workload capacity of greater than 5, but less than 7, metabolic equivalents with symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on echocardiogram, electrocardiogram or x-ray.

2.  The record does not reflect that the Veteran's service-connected disabilities rendered him unable to obtain or maintain a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for coronary artery disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for establishing entitlement to TDIU benefits were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

The appeal for an increased rating for atherosclerotic coronary artery disease arose from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

As for the Veteran's claim of entitlement to TDIU benefits, a standard letter dated in May 2011 provided him with notice as to how a claim for TDIU benefits is established.  

As the duty to notify was satisfied, additional notice is not required for the substituted appellant.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA heart examinations in February 2010, January 2011 and May 2011.  Additionally, multiple VA examiners assessed the effects of the Veteran's service-connected disabilities on his employability.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran challenged the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

While various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's coronary artery disease was initially evaluated as 10 percent disabling under Diagnostic Code 7005 for "arteriosclerotic heart disease (coronary artery disease)."

Under this diagnostic code, a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required is rated as 10 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent evaluation is assigned when the coronary artery disease produces a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

A 60 percent evaluation is assigned when coronary artery disease produces more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; based on evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned when coronary artery disease has resulted in chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A note prior to Diagnostic Code 7005 explains that one MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the rating criteria requires evidence of the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

An effective date of April 20, 2009, was established for the award of service connection for coronary artery disease.  Thus, the Board's analysis shall focus on the evidence showing the disability level since that time.

A general VA examination dated in September 2009 reflects that the Veteran did not have a history of congestive heart failure, but took medication required for a heart disease.  The Veteran reported a history of angina, but denied a history of syncope, dyspnea, fatigue and dizziness.  The examiner noted that ordinary physical activity did not result in cardiac symptoms, such as fatigue, dyspnea, etc.  A review of earlier cardiac testing in February 2009 and March 2009 shows that the Veteran had a left ventricular ejection fraction (LVEF) of 58 and 60 percent, respectively.  

A VA heart examination dated in February 2010 reflects that the Veteran reported no chest tightness within the last month; however, he suffered from it intermittently, usually with walking.  It was rated as 6 to 7 out of 10, which would last for a few minutes but would resolve on its own.  He noted that he could walk for an hour and did not do any other significant activity.  The examiner noted that METs could not be determined because the Veteran was not physically active.  The examiner noted that the Veteran had a nearly 42 to 60 pack year smoking history, hyperlipidemia, obesity, and type 2 diabetes.  The examiner indicated that a LVEF of 60 percent was to be taken for rating the Veteran.

In a January 2011 addendum, the examiner reviewed the Veteran's claims file, specifically the February 2010 VA examination report, and noted that that the Veteran was unable to do significant physical activity.  Therefore, it was her opinion that the Veteran's estimated METs level was 3.0.  The examiner noted that ability to perform tasks involving physical exertion at a level adequate enough to stress the heart and produce a reliable METs measurements which reflected SOLELY the heart function was often limited by other medical conditions such as COPD or other lung disease, osteoarthritis of the lower extremities, degenerative disc disease, and peripheral vascular disease, among many other conditions.  In other words, in order to assign METs level to solely the heart condition the patient would need to exercise until limited by a cardiac symptom or sign such as angina, shortness of breath, palpitations or EKG changes among others.   The examiner opined that the Veteran was limited in the ability to perform physical activities due to the condition of the lower extremity pain.  In this case, the METs level may not reflect the current capacity of the heart and it was not medically possible to state without resorting to mere speculation what the METs level assigned to ONLY the heart would be.  In this case, the LVEF of 60 percent was more accurate indicator of the heart function than the METs.  

At a May 2011 VA examination, which was performed by the same VA examiner from February 2010, the Veteran reported dyspnea on exertion on walking a half mile.  It was noted that the Veteran smoked one to one and half packs per day for 42 years.  The examiner noted that the Veteran was limited in his activities due to low back and knee pain.  The examiner also noted that the dyspnea on exertion was at least as likely as not due to his 42 to 60 pack year smoking history and obesity and that an ejection fraction from and echocardiogram would have to be taken.  

A November 2012 cardiology consult noted that the Veteran had a history of mild coronary artery disease by catheterization in 2009.  He could take out the garbage without a problem and walk one mile regularly for exercise.  He occasionally climbed stairs and stated that he would get short winded.  He suffered from shortness of breath with exertion from pushing the mower for 10 to15 minutes.  He denied palpitation or syncope.  Dizziness was experienced with brisk position changes.  Only occasional episodes of chest discomfort with deep inspiration were noted.  

Based on this evidence, the Board finds that a disability rating in excess of 10 percent is not warranted.  Although the January 2011 examiner noted that the Veteran's estimated METs level was 3 after a review of the record, she noted that the LVEF of 60 percent was a more accurate indicator of the heart function than the METs.  The examiner explained that the 3 METs was based on all the Veteran's indicated disabilities and not solely the heart, which would be needed to accurately assess the MET level.  Thus, the Board finds that there is no accurate express or estimated METs level by which to evaluate the Veteran's coronary artery disease.  Additionally, the LVEF of 60 percent does not provide sufficient evidence for a higher evaluation as it is necessary for LVEF to be 50 percent or worse to result in a higher rating.

Additionally, the May 2011 noted that the dyspnea reported on exertion was at least as likely as not due to his 42 to 60 pack year smoking history and obesity.  Though no exercise tolerance testing was performed, the evidence did not show dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray due to the Veteran's coronary artery disease.  Even at the November 2012 consult, the Veteran's coronary artery disease was characterized as mild by history.

Absent sufficient evidence that the Veteran's disability resulted in symptoms more closely approximating a 30 percent disability rating or higher, the criteria for an initial rating in excess of 10 percent were not met since the award of service connection.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's coronary artery disease has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of the Veteran's heart disease have been accurately reflected by the schedular criteria.  The criteria contemplate the complaints of chest tightening and the measurements used to determine the severity of heart disease.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

The preponderance of the evidence is against the claim for an increased initial rating for coronary artery disease; there is no doubt to be resolved; and an increased initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

TDIU

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered one disability.  Id.  

At the time of the Veteran's death, he was service-connected for bilateral cataracts, rated as 50 percent disabling; for a herniated nucleus pulposus of the lumbar spine, rated as 40 percent disabling; for bilateral hearing loss, rated as 20 percent disabling; for type 2 diabetes mellitus with erectile dysfunction and nephropathy, rated as 20 percent disabling; for radiculopathy of the right lower extremity, rated as 10 percent disabling; for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; and for atherosclerotic coronary artery disease, rated as 10 percent disabling; .  The Veteran's evaluations reflected a 90 percent combined disability rating.  The Veteran met the minimum scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

At the Veteran's April 2008 VA eye examination, it was noted that the Veteran was employed as a Veteran's Employment Representative on a fulltime basis.  He had been employed for two to five years and he had not lost any time from work within the last year. 

In April 2009, the Veteran submitted a statement noting that he had to leave his state job as a Veteran's Employment Representative due to pain in his lower back and legs.  He noted that due to his diabetes, he had to use the restroom often.  He was currently working part-time at a local retail store for 4 hours a week.  He noted that standing hurt his back and legs.

A July 2009 report of information, that employer noted that the Veteran worked from February 2005 to August 2008 and missed zero day of employment due to disability.  It was also noted that there were no concessions due to disability and that the Veteran accepted a buyout as the reason for termination of employment.

A September 2009 VA examination report reflects that the examiner opined that the Veteran's type 2 diabetes, coronary artery disease and bilateral peripheral disability of the lower extremities did not prevent the Veteran from seeking and maintaining full-time employment.  

An October 2009 VA pulmonary diagnostic study report shows that the Veteran noted staying up late for his ball game assistance job.  

A February 2010 VA heart examination shows that the Veteran noted that he worked part-time for a department store and that he would relax if his chest tightened up.  He also noted that his leg ached after the end of his shift.  

A private treatment record dated in April 2011 shows that the Veteran complained of back pain which radiated down to the back of his thighs and legs.  He noted that it was worse when standing and walking.  He noted that he could tolerate 10 minutes of standing before he had to sit down.  The private examiner noted that he did not think that the Veteran could perform any duty or job that involved standing, lifting, bending or kneeling or going up or down stairs or doing any dangerous material handling.  

A May 2011 VA spine examination report shows that the Veteran was not working.  He noted that his back pain would affect his ability to do his job, by limiting nearly everything that he did.  The examiner noted that the Veteran's spine disability limited his ability to stand and perform work.  The examiner noted that the Veteran would only be capable of standing for 10 minutes or so at a time.  Regarding his seated work, the Veteran should not be limited.  

A June 2011 VA audio examination report shows that examiner stated that the extent of the Veteran's bilateral hearing loss did not preclude the Veteran's ability to gain and maintain employment.  It was noted that the Veteran would be expected to understand speech fairly well with close interpersonal distance, good eye contact and in quiet situations.  The hearing loss would, however, make it difficult to understand speech in a noisy situation, with competing speakers and with limited visual cues.  Also, the Veteran would be expected to have trouble detecting certain high pitched indicator tones and localizing sounds.  Regarding his service-connected tinnitus, it did not render the Veteran unable to work, although it may make it difficult to concentrate on tasks while in a quiet work setting. 

A June 2011 VA eye examination report notes that the examiner opined that the Veteran's vision did not present any obstacles to securing and maintaining employment.  

The Board finds that the Veteran's work experience and the medical evidence of record do not show that he was unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.  According to the examiners of record, the Veteran's service-connected disabilities did not result in impairment of such severity as to render the Veteran incapable of maintaining any form of gainful employment, to include a sedentary position, which he had a history of performing as recently as 2008.  Although one single opinion was not provided, the evidence as a whole does not reflect preclusion from gainful sedentary work, the type of which was his previous job.  The evidence does tend to show that the Veteran would have been precluded from some employment such as physical work and work necessitating a lot of standing.  The July 2009 report of information from the employer is probative in noting that ultimately the Veteran's employment ended after a buyout and there was no showing of missing days or concessions due to disability.

Without sufficient evidence showing that the Veteran's service-connected disabilities precluded securing and following substantially gainful employment, the Board concludes that TDIU was not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial disability rating in excess of 10 percent for atherosclerotic coronary artery disease is denied.

TDIU is denied.


REMAND

A review of the Veteran's claims file reflects that the August 2011 rating decision the RO denied, in part, entitlement to a disability rating in excess of 50 percent for bilateral cataracts, entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus of the lumbar spine, entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus with erectile dysfunction and nephropathy, entitlement to a disability rating in excess of 20 percent of bilateral hearing loss, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, entitlement to a disability rating in excess of 10 percent for tinnitus, and entitlement to service connection for sleep apnea.

A notice of disagreement (NOD) was submitted by the Veteran in September 2011.  Although a subsequent rating decision was issued by the RO in January 2015 which denied, in part, the issues of entitlement to a disability rating in excess of 50 percent for bilateral cataracts, entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus with erectile dysfunction and nephropathy, entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, and entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, the RO has not issued a statement of the case (SOC) addressing these issues.

Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  See also 38 C.F.R. § 19.9(c) (2015).  Thus, a remand is necessary to issue a SOC to the substituted appellant.

Accordingly, these issues are REMANDED for the following action:

Issue a SOC for the issues of (1) entitlement to a disability rating in excess of 50 percent for bilateral cataracts, (2) entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus of the lumbar spine, (3) entitlement to a disability rating in excess of 20 percent for type 2 diabetes mellitus with erectile dysfunction and nephropathy, (4) entitlement to a disability rating in excess of 20 percent of bilateral hearing loss, (5) entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, (6) entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity, (7) entitlement to a disability rating in excess of 10 percent for tinnitus, and (8) entitlement to service connection for sleep apnea.  The appellant should be informed of the actions necessary to perfect an appeal on the claims.  Thereafter, return the claims to the Board only if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


